United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                                                                April 22, 2004
                         FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                             No. 03-30950
                           Summary Calendar


VYRON L BROWN,

                                      Plaintiff - Appellant,

                                versus

CITY OF SHREVEPORT; COMMUNITY DEVELOPMENT, on behalf of
Neighborhood Revitalization Program, on behalf of Emergency
Recovery Program, on behalf of Permits Department, on behalf of
Paint Your Heart Out; UNKNOWN EMPLOYEES; RON ADAMS; EVA PHILLIPS;
MARCIA NELSON; J C MARSHALL; KEITH HIGHTOWER; TERRI SCOTT
ANDERSON; RAMON LAFITTE; LILLIAN PRIEST

                                      Defendants - Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 01-CV-2415
                       --------------------

Before HIGGINBOTHAM, DAVIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Vyron Brown appeals the district court’s order granting

summary judgment to the City of Shreveport and other defendants,

dismissing Brown’s § 1981 and § 1983 racial discrimination claims

with prejudice.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                              No. 03-30950
                                   -2-

     We review de novo the district court’s order granting

summary judgment.1    We will affirm a summary judgment only when

there is no genuine issue of material fact.2        But “if the

nonmovant fails to establish facts in support of an essential

element of his prima facie claim, summary judgment is

appropriate.”3

     Brown has failed to establish facts in support of multiple

elements of his § 1981 and § 1983 claims.        First, Brown provides

no evidence that the relevant state actors had policy-making

authority such that their discretionary decisions could

constitute an official municipal policy.        Second Brown provides

no evidence of widespread and persistent discrimination that

could constitute a custom fairly representing an official policy.

Third, Brown provides no evidence of purposeful discrimination to

support his § 1981 claim.4        Finally, Brown provides no evidence

that he was treated less favorably than similarly-situated people

outside the protected class.        Given these failings, summary

judgment was appropriate.5



     1
       Holtzclaw v. DSC Communications Corp., 255 F.3d 254, 257-58
(5th Cir. 2001).
     2
         FED. R. CIV. P. 56(c).
     3
         Holtzclaw, 255 F.3d at 257-58.
     4
       General Bldg. Contractors Ass'n, Inc. v. Pennsylvania, 458
U.S. 375, 391 (1982).
     5
       Webster v. Houston, 735 F.2d 838, 841 (5th Cir. 1984) (en
banc); Bennett v. Slidell, 728 F.2d 762, 767 (5th Cir. 1984).
            No. 03-30950
                 -3-

AFFIRMED.